THOMAS WHITE FUNDS CAPTURING VALUE WORDWIDE™ THOMAS WHITE AMERICAN OPPORTUNITIES FUND (Ticker –TWAOX) September 30, 2010 THIRD QUARTER 2010 COMMENTARY U.S. domestic equity prices recovered strongly during the third quarter of 2010, after the previous quarter’s correction. Though concerns about the economic outlook persisted, investor sentiment improved after the Federal Reserve reconfirmed its commitment to introducing additional quantitative easing programs to support the recovery. Increased merger and acquisition activity during the quarter, fueled by record cash holdings in corporate balance sheets and very low borrowing costs, also helped equity price gains. Blue chips led the recovery, which gathered steam towards the end of the quarter, but trading volumes were relatively low. The Thomas White American Opportunities Fund returned +12.4% for the quarter ended September 30, 2010, compared to the benchmark Russell Midcap Index, which returned +13.3%. The Fund returned +16.3%, -6.2%, +0.1% and +5.4% for the trailing one-, three-, five- and ten-year periods, respectively, while the benchmark returned +17.5%, -4.2%, +2.6% and +4.9% for the same periods. A number of key indicators sustained the modest pace of growth from the previous quarters, and helped reduce concerns about another economic downturn. Retail sales continue to grow, though some of the recent gains were because of aggressive sales promotions and seasonal factors such as back to school shopping. Due to the renewed uncertainties in the labor market, discretionary spending is more restrained and consumers seem to be focusing their purchases on necessities that are attractively priced. However, the recent drop in the consumer confidence index indicates that the outlook for consumer spending has become more tentative. Though the rate of growth has slowed and inventory levels are rising again, the manufacturing sector continues to expand, while the services sector grew at a better-than-expected pace in September. External trade is being helped by the weaker U.S. dollar and strong overseas demand for capital goods, especially from China and other emerging economies. The farm sector, though only a small part of the economy, is benefiting from the strong external demand and buoyant prices for agricultural commodities like corn, soybeans, and cotton. Domestic firms with healthy balance sheets are going ahead with acquisitions, despite higher asset valuations, suggesting improved business confidence. Businesses are also taking advantage of extra-low borrowing costs, and are coming out with new bond issues to finance acquisitions, retire costlier debt, and even for repurchasing stock. Portfolio Review The Thomas White American Opportunities Fund underperformed the benchmark index during the third quarter of 2010. However, the Fund continues to lead the benchmark in annualized returns over the 10-year period. Portfolio turnover was relatively low during the quarter as we believe the Fund is well positioned in terms of sector exposure. The American Opportunities Fund’s industrial and capital goods holdings benefited from the sustained strength in industrial demand. They included specialty chemicals maker Lubrizol Corp. (+32.0%), industrial equipment manufacturer Parker Hannfin Corp. (+26.3%) and power management company Eaton Corp. (+26.1%). A positive outlook for technology spending helped the portfolio’s holdings such as peripherals manufacturer Lexmark International Inc. (+35.1%) and software services provider DST Systems Inc. (+24.1%). Auto component manufacturer Wabco Holdings Inc. (+33.2%) reflected the continued recovery in the automobile sector. Manufacturer of recreation vehicles Thor Industries, Inc. (+40.6%) and ocean cruise line operator Royal Caribbean Cruises Ltd. (+38.5%) also added value during the quarter. After leading the equity market recovery since last year, banking and financial services sectors lagged during the third quarter. The portfolio’s financial sector holdings, such as insurance holding company Stancorp Financial Group, Inc. (-6.3%) and regional bank holding company BOK Financial Corp. (-4.9%), lost value. Though energy prices held steady during the quarter, select energy holdings including oil exploration and contract drilling company Unit Corp. (-8.1%) and oil refiner Valero Energy Corp. (-2.6%) underperformed during the period. Concerns about slower earnings growth because of rising material costs and increasing competition hit processed foods producer ConAgra Foods Inc. (-5.9%). Business communication services provider Level 3 Communications Inc. (-14.0%), paper and packaging materials manufacturer International Paper Co. (-3.9%), and construction services provider The Shaw Group Inc. (-1.9%) were among the other portfolio holdings which lost value during the quarter. U.S. Domestic Outlook As economic activity has moderated and inflation remains well below the long term average, it appears likely that the Federal Reserve will make its monetary policy even more accommodative in the near term. With the target fed rate close to zero, the scope for traditional policy tools is limited. Hence, the Fed will likely re-introduce the quantitative easing programs, which were withdrawn earlier this year after the economic recovery gained strength. It has already been announced that proceeds from maturing securities in the Fed’s mortgage portfolio will be reinvested and it is expected that the direct purchase of treasuries by the Fed will soon resume. These measures are likely to ease financial market conditions even further, in addition to renewed weakening of the dollar, which will benefit exports. However, on the downside, very low borrowing costs could lead to higher leveraging and excessive risk taking in the economy, in our opinion. Though corporate defaults are currently very low, some of the financially weaker firms, which are increasing their leverage now, may face difficulties when the business cycle starts trending down. Additionally, increased input costs due to higher commodity prices and costlier imports could restrict earnings and add to the stress. We believe the slow labor market recovery remains the most significant challenge for the economy. After showing signs of improvement during the first half of this year, the labor market has shed some of the gains in recent months and the number of part-time workers has increased. Despite the earnings improvement in recent quarters, businesses remain hesitant to hire because of uncertain demand outlook. In the absence of job additions, discretionary consumer spending continues to be restricted and housing sector activity has softened, despite record low mortgage rates. Until there is a more robust labor market recovery, the high unemployment rate will likely limit income levels and could constrain aggregate consumer demand. We take this opportunity to thank you for the continued trust you have held in the Thomas White American Opportunities Fund. Despite the lingering economic uncertainties, we at Thomas White remain confident that equities will deliver superior long term returns relative to other asset classes. To Contact the Thomas White Funds, please call 1-800-811-0535 or 312-663-8300. Or email us at info@thomaswhite.com. PORTFOLIO WEIGHTINGS(As of 9/30/10) TOP TEN HOLDINGS(As of 9/30/10) Company Industry Weight Assurant Inc Insurance 2.89% Oil States International Inc Energy 2.76% Yum! Brands Inc Services 2.29% Realty Income Corp Financial Diversified 2.23% Murphy Oil Corp Energy 2.16% Reynolds American Inc Consumer Staple 2.16% Virgin Media Communications 2.05% Ventas Inc Financial Diversified 1.96% Eaton Corp Industrial 1.95% W. W. Granger Inc Services 1.88% Top 10 Holdings Weight: 22.32% Total Number of Holdings:84 YEARLY TOTAL RETURNS1,2 Year TWAOX Russell Midcap Index 2010 YTD 9.67% 10.97% 21.41% 40.48% -36.55% -41.46% 5.04% 5.60% 10.49% 15.26% 8.76% 12.65% 20.11% 20.22% 34.55% 40.05% -9.89% -16.19% 6.12% -5.62% 5.24% 8.25% PORTFOLIO CHARACTERISTICS(As of 9/30/10) TWAOX Russell Midcap Index* P/E (Excluding Neg. Earnings) 15.2x 18.1x P/E IBES FY1 14.6x 14.2x Price/Book 1.7x 2.0x Dividend Yield 2.1% 1.6% 5yr Earning Growth 13.4% 5.2% PEG Ratio 1.1x 3.5x Wtd Avg Mkt Cap $7.03B $6.99B Wtd Median Mkt Cap $5.36B $6.34B Turnover (1 year) 60.7% - Market Cap Exposure *Source: Bank of Large Cap (over $15 billion) 7.61% New York Mellon Corp Mid Cap ($1.75-$15 billion) 86.36% Small Cap (under $1.75 billion) 6.03% AVERAGE ANNUAL RETURNS1,2(As of 9/30/10) Performance data is based upon past performance, which is no guarantee of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Please call 1-800-811-0535 to obtain performance data as of the most recent month-end. 1.Total return includes reinvestment of dividends and capital gains and reflects fee waivers/reimbursements, in the absence of which total returns would have been lower. You should consider the investment objectives, risks, charges and expenses of the Fund before investing. For a prospectus containing this and other information, please call 1-800-811-0535 or visit the Fund’s website at www.thomaswhite.com. 2.The Russell Midcap Index measures the performance of the 800 smallest companies in the Russell 1000 Index, which measures the performance of the 1,000 largest US companies based on total market capitalization. The index is unmanaged and returns assume the reinvestment of dividends. It is not possible to invest directly in an index. FUND FACTS Ticker Symbol: TWAOX CUSIP: Benchmark: Russell Midcap Index Incept ion Date: 3/4/99 Minimum Initial Investment: Non-Retirement Plan$2,500 Retirement Plan$1,000 Redemption Fee: 2% within first 60 calendar days DISTRIBUTED BY FEES AND EXPENSES1 Thomas White Funds Family 440 South LaSalle Street, Suite 3900 Chicago, Illinois 60605 1-800-811-0535 www.thomaswhite.com email: info@thomaswhite.com Gross Expenses Less reimbursement Net Expenses 1.74%
